                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


 OMAR WESLEY,
 by next friend Brenda Wesley,

                              Plaintiff,                       Case No. 2:19-cv-00918-BHL

               v.

 ARMOR CORRECTIONAL HEALTH SERVICES,
 INC., MAUREEN WHITE, KIM WOLF, DEBORAH
 MAYO, COURTNEY HOLIFIELD, KAYLA
 MCCULLOUGH, MILWAUKEE COUNTY, NANCY
 EVANS, KEVIN NYKLEWICZ, WISCONSIN
 COMMUNITY SERVICES, INC., TEWANA
 MARSHALL, JOHN COOK, MICHAEL EWING,
 SUZANNE WILLIAMS, WISCONSIN COUNTY
 MUTUAL INSURANCE CORPORATION,
 EVANSTON INSURANCE COMPANY, BARTON &
 ASSOCIATES, INC., THE MEDICAL PROTECTIVE
 COMPANY, INC., INJURED PATIENTS AND
 FAMILY COMPENSATION FUND, and WEST BEND
 MUTUAL INSURANCE COMPANY,

                              Defendants.


   PLAINTIFF’S CIVIL L. R. 7(H) EXPEDITED NON-DISPOSITIVE MOTION TO
  COMPEL ARMOR CORRECTIONAL HEALTH SERVICES, INC., TO PRODUCE
  DOCUMENTS, ELECTRONCIALLY STORED INFORMATION, AND TANGIBLE
     ITEMS RELATING TO ITS COMMUNICATIONS WITH PHARAMACIES


       NOW COMES Plaintiff Omar Wesley (“Wesley”), by next friend Brenda Wesley, by their

attorneys, the law firm of GINGRAS THOMSEN & WACHS LLP, by Attorneys Mark L. Thomsen and

William F. Sulton, and the law firm of MASTANTUONO & COFFEE, S.C., by Craig A. Mastantuono,

and moves the Court for an order compelling Defendant Armor Correctional Health Services, Inc.




                                                                                        [1 / 5]
        Case 2:19-cv-00918-BHL Filed 04/07/21 Page 1 of 5 Document 145
(“Armor”) to produce all documents and communications with Armor’s contracted pharmacies

providing medications to persons in the Milwaukee County Jail (“MC-J”) from 2014 to the present.

       Wesley suffers from schizoaffective disorder. (Dkt. 98 (Am. Compl.) at ¶1.) On December

1, 2015, mental health providers at Mendota began a last-resort initiation of the powerful

antipsychotic medication clozapine (or Clozaril). (Id., at ¶¶19, 111.) Clozapine is a medication

of last resort for people who have failed on other antipsychotic medications. (Id., at ¶111.)

Clozapine is prescribed to be taken twice daily, with the majority of the medication given at

bedtime. (Id., at ¶115.) Wesley’s daily therapeutic dosage was 25mg in the morning and 275mg

at bedtime. (Id.) By December 14, 2015, Mendota’s staff reported demonstrable improvements

in Wesley’s ability to communicate and provide feedback. (Id., at ¶4.) By February 3, 2016,

Lesley Baird, Psy.D. (“Dr. Baird”) conducted a competency evaluation of Wesley. On February

4, Dr. Baird advised the Milwaukee Circuit Court Judge William Pocan (“Judge Pocan”) that

Wesley “has been responsive to psychotropic medication, specifically Clozaril, which has resulted

in greater stability and improved clarity” and recommending that “the Court consider orders for

the continued administration of the medication in order to maintain Wesley’s stability and safety.”

On February 17, 2016, Judge Pocan signed an order requiring that Wesley be produced in court to

address his pending case and on June 28, 2016 ordered Wesley’s release to the community under

the supervision of the Department of Health Services and Wisconsin Community Services, Inc.

(Id., at ¶¶6, 66-79, 80-84, 166-67, 187.)

       On February 23, 2016, Travis Compere (“Compere”), the registered nurse manager at

Mendota, sent an email to Maureen White, Ph.D. (“Dr. White”), Armor’s Mental Health Director,

explaining that “Omar is prescribed clozapine due to failure on other psychiatric medications” and

that “a lapse in receiving medication would cause Omar to quickly decompensate.” (Id., at ¶113.)




                                                                                            [2 / 5]
         Case 2:19-cv-00918-BHL Filed 04/07/21 Page 2 of 5 Document 145
The email confirmed that Armor’s employee “assured [Mendota] that Omar would not have a lapse

in medication” and Dr. White provided her additional assurance that “I will follow up to make sure

he gets what he needs.” (Id., at ¶114.) On the same day, February 23, Mark Phelps, M.D., sent an

email to Dr. White advising that he “spoke with Deb Mayo [Armor’s agent and psychiatric nurse

practitioner] at the jail” and “Deb Mayo reported that the patient would be continued on the

clozapine and that she was a registered clozapine provider.” (Id., at ¶118.) Wesley was transferred

to MC-J on February 23, but contrary to Armor’s promises to Mendota, Wesley was regularly

deprived of his daily constitutionally required dosage of clozapine. (Id., at ¶¶119, 122.) (Between

February 23 and August 26, 2016, Wesley was deprived of his daily therapeutic dosage of

clozapine on at least 64 occasions. (See Dkt. 144-13.))

       On February 24, 2016, Mr. Wesley was transferred to the Milwaukee County House of

Corrections (“MC-HOC”). (Dkt. 98 at ¶123.) Kim Wolf (“Wolf”) was Armor’s psychiatric nurse

practitioner at MC-HOC. (Id., at ¶¶32-35.) Because clozapine was not on Armor’s formulary,

Wolf submitted a Drug Exception Request form to Armor’s Medical Director. (Id., at ¶¶125.)

Wolf’s form noted, “Mendota patient – decompensates quickly if 1 dose is missed of meds per

Mark Phelps MD at Mendota.” (Id.) On February 25, 2016, Wolf sent a prescription for clozapine

to Omnicare of Milwaukee (also known as Roeschen’s Pharmacy), Armor’s contracted pharmacy,

for clozapine to start on February 26. (Id., at ¶129.)

       Wolf testified that “[m]edication, getting it from the pharmacy, would sometimes be a

delay” and that “[t]hey were working on trying to get it better managed.” (Dkt. 144-5 (Wolf Dep.)

at 40:25-41:8.) Wolf testified that “I would say it would happen once or twice a week, that a

certain antipsychotic wasn’t available[.]” (Id., at 41:6-14.) CarryAnne Adriano (“Adriano”) was

a registered nurse and Armor’s night supervisor at the jail. (Dkt. 144-7 (Adriano Dep.) at 37:23-




                                                                                            [3 / 5]
         Case 2:19-cv-00918-BHL Filed 04/07/21 Page 3 of 5 Document 145
35.) Again, most of Wesley’s daily therapeutic dosage of 300mg (i.e., 275mg) was prescribed at

night. Adriano admitted that on a “daily” basis mental health patients at MC-J were deprived of

psychotropic medications because it was “unavailable.” (Id., at 50:21-51:18.) As warned by

mental health providers at Mendota, Wesley decompensated and because of the deprivations of his

required daily therapeutic dosage, Wesley has been at Mendota since August 26, 2016—unable to

regain competency. (See, e.g., Dkt. 144-6 (Mayo Dep.) at 112:1-14 (Mayo explaining that she

made a note dated July 29, 2016, of Wesley stating that “everyone on his cell wears suits, and the

suits are actually people with other people inside them” because “[Mayo] wanted to make sure it

was noted that he was deteriorating.”).)

       Accordingly, Wesley served discovery seeking documents and communications between

the defendants and pharmacies about the untimely delivery of medications because such

communications are clearly relevant to whether Armor acted with deliberate indifference to

Wesley’s and other inmates’ rights to timely receive their prescribed medications. See Fed. R.

Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim[.]”); Howard v. Schrubbe, Case No. 2:15-cv-00557-BHL at 16-19 (E.D. Wis.,

Feb. 4, 2021) (denying qualified immunity to a prison health services unit manager for

“interruptions in prescribed medications” under the higher Eighth Amendment standard.). Armor

has refused to produce to any responsive documents or communications to date. In fact, Armor

has not even served a response to the document request. Trafton v. Rocketplane Kistler, Inc., No.

08-C-99,     at   *1   (E.D.   Wis.   Jan.   14,   2009) (“any objections the   Defendants     had

were waived because their response was not timely filed.”). Wesley seeks an order compelling

Armor to immediately produce the requested documents and communications.




                                                                                             [4 / 5]
           Case 2:19-cv-00918-BHL Filed 04/07/21 Page 4 of 5 Document 145
       Dated at the law office of GINGRAS THOMSEN & WACHS LLP in Milwaukee, Wisconsin, on

this 7th day of April, 2021.

                                               /s/ William F. Sulton
                                               MARK L. THOMSEN
                                               WILLIAM F. SULTON

                                               GINGRAS THOMSEN & WACHS LLP
                                               219 N Milwaukee St, Ste 520
                                               Milwaukee, WI 53202
                                               414-935-5482 (Thomsen direct)
                                               414-935-5490 (Sulton direct)
                                               mthomsen@gtwlawyers.com
                                               wsulton@gtwlawyers.com

                                               CRAIG A. MASTANTUONO

                                               MASTANTUONO & COFFEE S.C.
                                               219 N Milwaukee St, Ste 520
                                               Milwaukee, WI 53202
                                               414-276-8662
                                               cmast@cmrc-law.com

                                               Attorneys for Plaintiff,
                                               Omar Wesley




                                                                                   [5 / 5]
         Case 2:19-cv-00918-BHL Filed 04/07/21 Page 5 of 5 Document 145
